Otha Slaydon and Sylvia Miller were indicted for having stolen goods in their possession. They were tried together, the jury returning the following verdict, viz.: *Page 489 
"We the jury find the accused guilty as charged."
After the verdict was announced, the jury was polled, and each juror declared that the verdict as announced was his verdict. Before sentence was passed, the defendants filed a motion in arrest of judgment. The motion was overruled, and the defendants were sentenced to imprisonment in the penitentiary — Otha Slaydon for a period of not less than 8 months nor more than 24 months, and Sylvia Miller for a period of not less than 5 months nor more than 15 months. Defendants have appealed.
Defendants complain that the indictment is fatally defective, because it does not charge them with both being present, aiding and assisting each other and acting together in the commission of the alleged crime, and, further, that the verdict is vague and uncertain, in that it does not name the defendants, or either of them, and it is therefore impossible to determine whether the jury meant to convict both defendants, or only one of them, and, if so, which defendant.
There is no merit in defendants' complaint that the indictment is fatally defective. Evidently realizing this, defendants' counsel has not submitted any argument in support of the complaint.
Defendants were indicted and tried as principals and not as a principal and an accessory before the fact. Moreover, the distinction between principals and accessories before the fact was abolished by Act No. 120 of 1932. *Page 490 
Nor do we find any merit in defendants' complaint relative to the verdict of the jury.
The word "accused" refers to any person who is charged with the commision of a criminal offense. Both Otha Slaydon and Sylvia Miller were charged with the offense laid in the indictment. They were the only persons charged with committing the offense and were the only persons tried for its commission. They were the "accused" both in the indictment and in the resulting trial. They were indicted together and tried together, and there could be no possible doubt as to whom the verdict referred. It was sufficiently definite and certain to identify both defendants as the parties against whom it was rendered. State v. Chambers, 45 La.Ann. 36, 11 So. 944; State v. Tolliver, 47 La.Ann. 1099, 17 So. 502. See, also, State v. Barber, 167 La. 635, 120 So. 33.
For the reasons assigned, the verdict and sentence appealed from are affirmed.
HIGGINS, J., absent.